ORDER
PER CURIAM.
On January 19, 1993, a three-judge panel of the Court (panel marked with an *) issued a decision in the above-captioned appeal. 4 Vet.App. 78. On February 2, 1993, appellant timely filed a motion for review by the Court en banc, pursuant to Rule 35(b) of this Court’s Rules of Practice and Procedure. At the request of members of the Court, the Secretary filed a response on March 5, 1993. Upon consideration of the foregoing, it is by the Court en banc
ORDERED that appellant’s motion for review by the Court is denied.